DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [0062], [0065], [0069], [0072] and [0081] have incorrectly listed drawings reference numbers. For example, paragraph [0062] identifies the second channel as 305A, the first landing portion as 304A and the second landing portion as 304B. Similar errors are in the additional paragraphs. 
Appropriate correction is required.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 states “the first channel portion and extend” in line 2, but should read -- the first channel portion extend--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the arc radius" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 10 inherit the same deficiencies.
Claim 16 recites the limitation "the first landing" in line 31.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited “first landing portion.”
Claims 17 and 18 inherit the same deficiencies.
Claim 19 recites the limitation "the first landing" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited “first landing portion.”
Claim 20 inherits the same deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty (US20130072751A1), further referred to as Fogarty ‘751, in view of Fogarty (US20070142700A1), further referred to as Fogarty ‘700. 
Regarding claim 1, Fogarty ‘751 discloses an inflatable penile prosthesis (Title "Inflatable Penile Prothesis") comprising: a reservoir configured to hold fluid (Paragraph [0059] "a fluid reservoir 10"); an inflatable member (Paragraph [0059] "at least one inflatable penile cylinder 4,"); and a pump assembly configured to transfer fluid from the reservoir to the inflatable member, the pump assembly comprising a pump bulb, at least one valve, an entry tube configured to provide the fluid to the at least one valve, and an exit tube configured to send the fluid from the at least one valve, the pump bulb being configured to transfer the fluid from the reservoir, through the at least one valve, and to the inflatable member in response to the pump bulb being compressed (Paragraph [0059 "Fluid transfer system 11 includes the unbiased inlet valve assembly 8, fluid transfer bulb 5, an unbiased exhaust valve assembly 52 and spool valve assembly 3.", see Figure 1 below), the at least one valve comprising: an entry portion defining an entry portion passageway (Figure 26, see below Paragraph, [0095] "entry port 65"); a middle portion adjacent to the entry portion, the middle portion being wider than the entry portion and defining a chamber (Fig. 26 Paragraph [0095] "valve chamber 61"); an exit portion adjacent to the middle portion, the exit portion being narrower than the middle portion, the exit portion defining an exit portion passageway (Fig. 26 Paragraph [0095] "exit port 66") and comprising: a first landing portion including an interior portion, the interior portion of the first landing portion being semicircular about a longitudinal exit axis, the longitudinal exit axis extending through a center of the exit portion parallel to a direction that an exit tube interface extends from the exit portion (Fig 26 and 26a Paragraph [0095] "Axial ribs 68 emanating from valve chamber wall interior surface 73 keep valve 67 in the center of valve chamber 61"), and the exit tube interface adjacent to the exit portion, the exit tube interface being configured to attach to the exit tube, the exit tube interface being narrower than the middle portion, the exit tube interface defining an exit passageway (Figure 1 valves 8 and 52 have exit tubes, with figure 26 identifying the exit port “66”); and a valve member disposed inside the chamber (Figure 26, “valve” 67).

    PNG
    media_image1.png
    417
    690
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    883
    696
    media_image2.png
    Greyscale


Fogarty ‘751 discloses an unbiased valve with a valve member designed to fit against the entry portion. Fogarty ‘700 discloses a similar device that uses a spring and ball (valve) with the ball biased to the entry portion (Figure 12a and 12b, see below). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Fogarty ‘751, with the valve member biased to the entry portion as taught by Fogarty ‘700, since such a modification would provide the predictable results of functioning in the manner disclosed by Fogarty ‘700 to achieve the same functionality of Fogarty ‘751.

    PNG
    media_image3.png
    370
    426
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    405
    544
    media_image4.png
    Greyscale

Regarding claim 2, Fogarty ‘751 further discloses the at least one valve further comprises an entry tube interface adjacent to the entry portion, the entry tube interface being configured to attach to the entry tube and defining an entry passageway (Figure 1, see valves 8 and 52 above).
Regarding claim 3, Fogarty ‘751 further discloses the at least one valve includes an inflation valve configured to transfer fluid from the pump assembly to the inflatable member; the entry tube is attached to the pump bulb and to the entry tube interface of the inflation valve; and the exit tube is attached to the inflatable member and to the exit tube interface of the inflation valve (Figure 1, see valve 52 above).
Regarding claim 4, Fogarty ‘751 further discloses the entry portion is circular about a longitudinal entry portion, the longitudinal entry portion axis being parallel to a direction from which the entry tube interface extends from the entry portion (see figure 26a and figure 1 above).
Regarding claim 5, Fogarty ‘751 further discloses a second landing portion adjacent to the first channel portion and including an interior portion, the interior portion of the second landing portion being semicircular about the longitudinal exit axis and having a landing radius about the longitudinal exit axis that is equal to a landing radius of the first landing portion; and a second channel portion adjacent to the first landing portion and the second landing portion and including an interior portion, the interior portion of the second channel portion being farther from the longitudinal exit axis than the interior portion of the first landing portion (See annotated figure 26a below, with “70” as the axial flow channels and “68” the axial ribs).

    PNG
    media_image5.png
    422
    299
    media_image5.png
    Greyscale


Regarding claim 6, Fogarty ‘751 further discloses the interior portion of the first landing portion has a first landing arc about the longitudinal exit axis; the interior portion of the second landing portion has a second landing arc about the longitudinal exit axis; and the first landing arc is equal to the second landing arc (See annotated figure 26a above).
Regarding claim 7, Fogarty ‘751 is obvious over the interior portion of the first landing portion has a first landing arc about the longitudinal exit axis; the interior portion of the second landing portion has a second landing arc about the longitudinal exit axis; and the first landing arc is greater than the second landing arc. Changing the shape or size of the landing portions would be an obvious change and since the design choice for a first landing arc being greater than the second, Fogarty ‘751 is obvious (MPEP 2144.04.IV.B). 
Regarding claim 8, Fogarty ‘751 is obvious over the interior portion of the first landing portion has a landing arc about the longitudinal exit axis; the interior portion of the first landing portion has a landing radius about the longitudinal exit axis; the interior portion of the first channel portion is semicircular about the longitudinal exit axis; the interior portion of the first channel portion has a channel arc that is less than the landing arc of the first landing portion; and the interior portion of the first channel portion has a channel radius about the longitudinal exit axis that is greater than the arc radius of the first landing portion. The adjustment of the size, proportion and shape of the landing portion in relation to the channel portion is a design choice that does not have evidence to support its criticality to the device (MPEP 2144.04.IV).
Regarding claim 9, Fogarty ‘751 further discloses the landing arc is less than one hundred eighty degrees (180°) (see annotated figure 26a above).
Regarding claim 10, Fogarty ‘751 is obvious over the landing arc is greater than ninety degrees (90°). The adjustment of the size, proportion and shape of the landing portion is a design choice that does not have evidence to support its criticality to the device (MPEP 2144.04.IV).
Regarding claim 11, Fogarty ‘751 further discloses the at least one valve includes a refill valve configured to transfer fluid from the reservoir to the pump bulb (See figure 1 above, valve “8”).
Regarding claim 12, Fogarty ‘700 further discloses the at least one valve further includes a biasing member, the biasing member biasing the valve member to rest against the entry portion (Figure 12a above, ball “102” is biased by spring “103” against entry “104”).
Regarding claim 13, Fogarty ‘700 further discloses the at least one valve further includes a spring, the spring biasing the valve member to rest against the entry portion (Figure 12a above, ball “102” is biased by spring “103” against entry “104”).
Regarding claim 14, Fogarty ‘751 further discloses the interior portions of the first landing portion and the first channel portion and extend into the middle portion in a direction parallel to the longitudinal exit axis (Figure 26, axial rib (landing portion) and axial channel run along longitudinal exit axis to the middle portion of the chamber).
Regarding claim 15, Fogarty ‘751 further discloses the interior portions of the first landing portion and the first channel portion extend into the middle portion along paths that curve with respect to the longitudinal exit axis (Figure 26, show the landing portion and channel curving along the chamber wall along the longitudinal exit axis).
Regarding claim 16, Fogarty ‘751 discloses an inflatable penile prosthesis (Title "Inflatable Penile Prothesis") comprising: a reservoir configured to hold fluid (Paragraph [0059] "a fluid reservoir 10"); an inflatable member (Paragraph [0059] "at least one inflatable penile cylinder 4,"); and a pump assembly configured to transfer fluid from the reservoir to the inflatable member, the pump assembly comprising a pump bulb, at least one valve, an entry tube configured to provide the fluid to the at least one valve, and an exit tube configured to send the fluid from the at least one valve, the pump bulb being configured to transfer the fluid from the reservoir, through the at least one valve, and to the inflatable member in response to the pump bulb being compressed (Paragraph [0059 "Fluid transfer system 11 includes the unbiased inlet valve assembly 8, fluid transfer bulb 5, an unbiased exhaust valve assembly 52 and spool valve assembly 3.", see Figure 1 below), the at least one valve comprising: an entry portion defining an entry portion passageway (Figure 26, see below Paragraph, [0095] "entry port 65"); a middle portion adjacent to the entry portion, the middle portion being wider than the entry portion and defining a chamber (Fig. 26 Paragraph [0095] "valve chamber 61"); an exit portion adjacent to the middle portion, the exit portion being narrower than the middle portion, the exit portion defining an exit portion passageway (Fig. 26 Paragraph [0095] "exit port 66") and comprising: a first landing portion including an interior portion, the interior portion of the first landing portion being semicircular about a longitudinal exit axis, the longitudinal exit axis extending through a center of the exit portion parallel to a direction that an exit tube interface extends from the exit portion, the interior portion of the first landing portion having a landing arc (figures 26 and 26a above); a first channel portion adjacent to the first landing portion and including an interior portion (figures 26 and 26a above), the interior portion of the first channel portion being farther from the longitudinal exit axis than the interior portion of the first landing portion (figures 26 and 26a above), the interior portion of the first channel portion having a channel arc, the first channel portion extending into the middle portion in a direction parallel to the longitudinal exit axis (figures 26 and 26a above); a second landing portion adjacent to the first channel portion and including an interior portion, the interior portion of the first landing being semicircular about the longitudinal exit axis and having a landing arc that is equal to the landing arc of the interior portion of the first landing portion (figures 26 and 26a above, there are three landing portions and three channels disclosed in the figures); and a second channel portion adjacent to the second landing portion and the first landing portion and including an interior portion, the interior portion of the second channel being farther from the longitudinal exit axis than the interior portion of the first landing portion and the interior portion of second landing portion, the interior portion of the first channel portion having a channel arc that is equal to the channel arc of the first channel portion, the first channel portion extending into the middle portion in a direction parallel to the longitudinal exit axis (figures 26 and 26a above); the exit tube interface adjacent to the exit portion, the exit tube interface being configured to attach to the exit tube, the exit tube interface being narrower than the middle portion, the exit tube interface defining an exit passageway (Figure 1 valves 8 and 52 have exit tubes, with figure 26 identifying the exit port “66”); and a valve member disposed inside the chamber (Figure 26, “valve” 67).
Fogarty ‘751 is obvious over the channel arc of the first channel portion being less than the landing arc of the first landing portion. The adjustment of the size, proportion and shape of the channel arc in proportion to the landing arc is a design choice that does not have evidence to support its criticality to the device (MPEP 2144.04.IV).
Fogarty ‘751 discloses an unbiased valve with a valve member designed to fit against the entry portion. Fogarty ‘700 discloses a similar device that uses a spring and ball (valve) with the ball biased to the entry portion (Figure 12a and 12b, see above). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Fogarty ‘751, with the valve member biased to the entry portion as taught by Fogarty ‘700, since such a modification would provide the predictable results of functioning in the manner disclosed by Fogarty ‘700 to achieve the same functionality of Fogarty ‘751.
Regarding claim 17, Fogarty ‘700 further discloses the at least one valve further includes a biasing member, the biasing member biasing the valve member to rest against the entry portion (Figure 12a above, ball “102” is biased by spring “103” against entry “104”).
Regarding claim 18, both Fogarty ‘751 and Fogarty ‘700 disclose the valve member is sphere shaped (Figure 26 and Figure 12a above).
Regarding claim 19, Fogarty ‘751 discloses an inflatable penile prosthesis (Title "Inflatable Penile Prothesis") comprising: a reservoir configured to hold fluid (Paragraph [0059] "a fluid reservoir 10"); an inflatable member (Paragraph [0059] "at least one inflatable penile cylinder 4,"); and a pump assembly configured to transfer fluid from the reservoir to the inflatable member, the pump assembly comprising a pump bulb, at least one valve, an entry tube configured to provide the fluid to the at least one valve, and an exit tube configured to send the fluid from the at least one valve, the pump bulb being configured to transfer the fluid from the reservoir, through the at least one valve, and to the inflatable member in response to the pump bulb being compressed (Paragraph [0059 "Fluid transfer system 11 includes the unbiased inlet valve assembly 8, fluid transfer bulb 5, an unbiased exhaust valve assembly 52 and spool valve assembly 3.", see Figure 1 below), the at least one valve comprising: an entry portion defining an entry portion passageway (Figure 26, see below Paragraph, [0095] "entry port 65"); a middle portion adjacent to the entry portion, the middle portion being wider than the entry portion and defining a chamber (Fig. 26 Paragraph [0095] "valve chamber 61"); an exit portion adjacent to the middle portion, the exit portion being narrower than the middle portion, the exit portion defining an exit portion passageway (Fig. 26 Paragraph [0095] "exit port 66") and comprising: a first landing portion including an interior portion, the interior portion of the first landing portion being semicircular about a longitudinal exit axis, the longitudinal exit axis extending through a center of the exit portion parallel to a direction that an exit tube interface extends from the exit portion, the interior portion of the first landing portion having a landing arc (figures 26 and 26a above); a first channel portion adjacent to the first landing portion and including an interior portion (figures 26 and 26a above), the interior portion of the first channel portion being farther from the longitudinal exit axis than the interior portion of the first landing portion (figures 26 and 26a above), the interior portion of the first channel portion having a channel arc, the first channel portion extending into the middle portion along a path that curves with respect to the longitudinal exit axis (Figures 26 and 26a above, Figure 26 shows the landing portion and channel curving along the chamber wall along the longitudinal exit axis.); a second landing portion adjacent to the first channel portion and including an interior portion, the interior portion of the first landing being semicircular about the longitudinal exit axis and having a landing arc that is equal to the landing arc of the interior portion of the first landing portion (figures 26 and 26a above, there are three landing portions and three channels disclosed in the figures); and a second channel portion adjacent to the second landing portion and the first landing portion and including an interior portion, the interior portion of the second channel being farther from the longitudinal exit axis than the interior portion of the first landing portion and the interior portion of second landing portion, the interior portion of the first channel portion having a channel arc that is equal to the channel arc of the first channel portion, the first channel portion extending into the middle portion along a path that curves with respect to the longitudinal exit axis (Figures 26 and 26a above, Figure 26 shows the landing portion and channel curving along the chamber wall along the longitudinal exit axis.); the exit tube interface adjacent to the exit portion, the exit tube interface being configured to attach to the exit tube, the exit tube interface being narrower than the middle portion, the exit tube interface defining an exit passageway (Figure 1 valves 8 and 52 have exit tubes, with figure 26 identifying the exit port “66”); and a valve member disposed inside the chamber (Figure 26, “valve” 67).
Fogarty ‘751 is obvious over the channel arc of the first channel portion being less than the landing arc of the first landing portion. The adjustment of the size, proportion and shape of the channel arc in proportion to the landing arc is a design choice that does not have evidence to support its criticality to the device (MPEP 2144.04.IV).
Fogarty ‘751 discloses an unbiased valve with a valve member designed to fit against the entry portion. Fogarty ‘700 discloses a similar device that uses a spring and ball (valve) with the ball biased to the entry portion (Figure 12a and 12b, see above). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Fogarty ‘751, with the valve member biased to the entry portion as taught by Fogarty ‘700, since such a modification would provide the predictable results of functioning in the manner disclosed by Fogarty ‘700 to achieve the same functionality of Fogarty ‘751.
Regarding claim 17, Fogarty ‘700 further discloses the at least one valve further includes a biasing member, the biasing member biasing the valve member to rest against the entry portion (Figure 12a above, ball “102” is biased by spring “103” against entry “104”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant disclosed Mujwid (US20190307567A1) which shares some of the limitations with respect to the valve design, but the disclosure is within the grace period. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791